SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 18, 2011 M&F BANCORP, INC. (Exact Name of Registrant as specified in its charter) North Carolina 000-27307 56-1980549 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 2634 Durham-Chapel Hill Boulevard, Durham, North Carolina 27707 (Address of principal executive offices) Registrant’s telephone number, including area code (919) 683-1521 Not Applicable (Former address of principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02– RESULTS OF OPERATIONS ANDFINANCIAL CONDITION OnAugust 18, 2011, M&F Bancorp, Inc.issued a press release announcing its financial results for thequarter ended June 30, 2011. A copy of the press release is attached as Exhibit 99.1 hereto and is incorporated herein by reference. Pursuant to General Instruction B.2 of the Current Report on Form 8-K, the information in this Current Report on Form 8-K, including the press release appearing in Exhibit 99.1, is furnished and shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section. Furthermore, the information in this Current Report on Form 8-K, including the press release appearing in Exhibit 99.1, shall not be deemed to be incorporated by reference into the filings of the registrant under the Securities Act of 1933, as amended. ITEM 9.01 – FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits. The following exhibits are filed herewith: EXHIBITNO. DESCRIPTION OF EXHIBIT Press Release datedAugust 18, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. M&F BANCORP, INC. By: /s/ Kim D. Saunders Kim D. Saunders President and Chief Executive Officer Dated:August 18, 2011 EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release datedAugust 18, 2011.
